Citation Nr: 9936261	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, to include degenerative disc disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from July 1965 to July 
1968.  He also had National Guard (other than active) service 
from December 1975 to December 1976.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  By means of a December 1997 
order, the Board remanded this case for further development.  
All actions requested by the Board were undertaken by the RO.  
The case is now before the Board for a decision.  



FINDINGS OF FACT

1.  Entitlement to service connection for a back disability 
and hypertension was denied by means of a February 1993 
rating decision; that decision is final. 

2.  Additional evidence submitted after the February 1993 
rating decision is neither cumulative nor redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the appellant's claim for entitlement to 
service connection for hypertension and a back disability.  

3.  The appellant's low back condition was not shown until 
many years after service and is not causally related to 
active or National Guard service; the claim for service 
connection is not plausible.  

4.  The appellant's hypertension was first shown many years 
after service and is not causally related to active (or 
National Guard) service or a service-connected disability; 
the claim for service connection is not plausible.



CONCLUSION OF LAW

1.  The RO's February 1993 decision to deny service 
connection for hypertension and a back condition is a final 
determination.  The evidence subsequently received is new and 
material and sufficient to reopen the claims of service 
connection for hypertension and a low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The claims for service connection for hypertension and a 
low back disability are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hypertension and a low back disorder 
was denied by means of a February 1993 rating action.  The 
evidence of record at that time included the appellant's 
service medical records.  These records include, in relevant 
part, his separation examination report, dated in April 1968, 
which indicates that he denied suffering from or having ever 
suffered from recurrent back pain.  His blood pressure was at 
120/78.  It was noted that he had pressure in his chest and 
that he was given medication in Vietnam.  The Board notes 
that a December 1966 treatment note indicates that he was 
involved in a brawl with 40 Katusas and that he was hit in 
the chest wall.  His service personnel records indicate that 
he was a combat engineer.  

Post-service medical records before the RO in 1993 included 
private treatment records which indicate that the earliest 
diagnosis of hypertension was in 1989.  A VA examination 
report, dated in September 1992, indicates that the appellant 
reported having received treatment for hypertension since 
1986.  X-rays of the lumbar spine noted that he had minimal 
osteopenia and questionable L4-L5 degenerative disc disease 
of relatively recent onset.      

Evidence submitted subsequent to the RO's 1993 rating action 
include a private treatment note, dated in September 1976, 
which indicates that the appellant fell while in an army tank 
and had complaints of pain in the right elbow and left knee.  
His blood pressure was 136/94.  The diagnosis was contusion 
of the right elbow.

The evidence submitted subsequent to the RO's 1993 rating 
action also includes current (1990's) medical records 
pertaining to evaluation and treatment of his hypertension 
and back disorder.  VA medical records show that in May 1993, 
the appellant reported the onset of hypertension in 1986.   
The Board notes that a report of a VA examination, dated in 
October 1994, indicates that the appellant reported that in 
1966, he fell into a ravine and injured his back.  The 
examiner's diagnoses included essential hypertension and 
residuals of a lumbar spine injury with degenerative changes.  

The appellant has submitted written statements and oral 
testimony before the RO and the undersigned, indicating that 
his hypertension and back disorder were incurred in or as a 
result of service.  He reports that during the brawl with the 
Katusas, he was hit in the back and chest.  He asserts that 
the trauma to his chest started his heart problems.  He also 
asserts that his service connected post-traumatic stress 
disorder contributed to his hypertension.  He reports that 
during his active service, he was in the process of building 
a retaining wall along the edge of a highway and that while 
unloading telephone poles, one end of a pole was dropped and 
he fell in a ravine with the pole.  This, he asserts, was 
also one of the causes of his back disability.  In addition, 
he asserts that a falling injury that he sustained during his 
National Guard duty also contributed to his back disability.  
He claims that he has received continual treatment for his 
back since the 1970's.  He also claims that he has had 
borderline blood pressure readings since service and that he 
had received medication for his blood pressure since the late 
1970's.  

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999)(en banc).  
First, it must be determined whether the appellant has 
submitted new and material evidence in support of reopening 
the claim.  Winters, at 206.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purpose of reopening unless it is inherently false or untrue.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 206.  For purposes of 
a well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 206; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  A chronic 
disease which becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from service 
is considered to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§  3.307, 3.309.  In order to 
establish secondary service connection, it is necessary that 
there be medical evidence of a nexus or link between the 
service connected disease and the disease for which service 
connection is being sought.  See 38 C.F.R. § 3.310.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

In the case at hand, the Board finds that new and material 
evidence has been submitted to reopen the appellant's claims.  
The Board finds, in particular, that the 1976 private 
treatment record which documents a falling injury and an 
elevated blood pressure reading, along with the appellant's 
testimony regarding inservice back injury and borderline 
blood pressure readings, and taking blood pressure 
medications in the late 1970's, bear directly and 
significantly on the issues at hand and must be considered in 
order to fairly decide the claim.  Thus, the claims must be 
reopened.  However, upon review of the evidence of record, in 
its entirety, the Board finds that the claims must be denied 
as they are not well-grounded.  

I.  BACK

Assuming, for well-groundedness purposes, that the appellant 
received injury to his back during his active duty service, 
there is no indication that this resulted in or is causally 
related to his current back disorder.  His separation 
examination noted no back problems and post-service treatment 
records do not show any treatment for or diagnosis of a back 
problem until several years after separation from service.  
Thus, any back injury he may have sustained during active 
service would be deemed acute and transitory.  

As for the falling injury during his National Guard service, 
assuming, for well-groundedness purposes, that he did receive 
trauma to the back, his claim for service connection is still 
not well-grounded.  First, it is noted that no back condition 
was noted when he was treated at the time of the injury.  In 
addition, there is no competent medical evidence which links 
such falling injury to his current back disability.  The 
Board notes his contentions that his inservice back injuries 
resulted in his current back disability; however, he is not 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Without competent medical 
evidence of causation or nexus, the claim is found to be not 
well-grounded.

II.  HYPERTENSION

The service and post-service medical records show no 
treatment, symptoms, or diagnosis of hypertension during 
active service or within one year after separation from 
service.  Post-service records show a single elevated blood 
pressure reading while he was in the National Guard.  
However, he was not diagnosed with hypertension at that time.    
Hypertension was not shown medically until several years 
thereafter, and, significantly, in providing medical history, 
the appellant himself placed the onset of hypertension in 
1986.  The medical evidence of record does not show that the 
hypertension is related to service or that it is caused by 
his service-connected post-traumatic stress disorder.  
Without any evidence of incurrence during active service (or 
active duty training) and without any evidence of medical 
nexus, the claim is found to be not well-grounded.

Due Process

The Board recognizes that this case has been decided under 
the newly enunciated principles set forth in Hodge, Elkins 
and Winters which have not been addressed by the RO.  
However, as indicated in Winters, where it is clear that a 
claimant has not met the burden under 38 U.S.C.A. § 5107(a) 
to submit a well grounded claim, a remand would unnecessarily 
impose additional burdens on VA without the possibility of 
any benefits flowing to the claimant. Winters, at 207; see 
also Soyini v. Derwinski, 1 Vet.App. 540 (1991); Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  Or, in other words, a remand 
in this case would be inconsistent with the principle that 
the law does not require a useless act since, in the absence 
of a well grounded claim, the appellant cannot prevail on his 
claim as a matter of law.  Winters, at 207-208.  Accordingly, 
the Board is of the opinion that no harmful prejudicial error 
falls upon the appellant in the Board's resolution of this 
claim.


ORDER

The appeal is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

